51 F.3d 278
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Forrest SUESS, Appellant,v.SIGMA CHEMICAL COMPANY, Appellee.
No. 94-3345.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 15, 1995.Filed:  Mar. 28, 1995.

Before McMILLIAN, Circuit Judge, HEANEY, Senior Circuit Judge, and MORRIS SHEPPARD ARNOLD, Circuit Judge.
PER CURIAM.


1
Forrest Suess appeals from a final order entered in the District Court1 for the Eastern District of Missouri granting summary judgment in an employment discrimination action in favor of his former employer, Sigma Chemical Co.  (Sigma).  Suess claimed that Sigma terminated him in violation of the the Age Discrimination in Employment Act (ADEA), 29 U.S.C. Secs. 623-633(a), and the Missouri Human Rights Act, Mo.  Rev. Stat. Sec. 213.010-.137.  After conducting a hearing on Sigma's motion for summary judgment, the trial court found that Suess failed to make a prima facie case of age discrimination.  Having carefully reviewed the record, we find no error in the trial court's disposition of this matter.  Therefore, the judgment is affirmed.  See 8th Cir.  R. 47(B).



1
 The Honorable David D. Noce, Chief Magistrate Judge, United States District Court for the Eastern District of Missouri